Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-14-00519-CV

                             IN RE STATE FARM FIRE & CAS. CO.

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: March 18, 2015

DISMISSED

           Relator State Farm Fire & Casualty Company filed a petition for a writ of mandamus,

complaining of a June 12, 2014, order denying its plea to the jurisdiction. Relator sought a writ of

mandamus directing the trial judge to dismiss the real party in interest’s suit against it for lack of

subject matter jurisdiction.     The trial court’s order was signed by the Honorable Barbara

Nellermoe, who was then the judge of the 45th Judicial District Court of Bexar County, Texas.

On January 27, 2015, we ordered that the Honorable Stephani Walsh be substituted as the

respondent in this proceeding, and we abated the proceedings to allow Judge Walsh to reconsider

the decision. See TEX. R. APP. P. 7.2.



1
 This proceeding arises out of Cause No. 2010-CI-02326, styled Ronald Mensch v. State Farm Fire & Casualty
Company and Texas Department of Insurance - Division of Workers’ Compensation, pending in the 73rd Judicial
District Court, Bexar County, Texas, the Honorable Stephani Walsh presiding. The Honorable Barbara Hanson
Nellermoe signed the order that gave rise to this proceeding.
                                                                                     04-14-00519-CV


       On March 5, 2015, Judge Walsh signed an order granting relator’s plea and dismissing the

real party in interest’s claims for want of jurisdiction. Relator has filed a motion to dismiss this

original proceeding. We grant the motion and dismiss the petition.


                                                 PER CURIAM




                                                -2-